       Case 2:20-cr-00664-DJH Document 26 Filed 10/21/20 Page 1 of 4



 1   Paul Mysliwiec
     Special Attorney to the
 2   Attorney General, Acting Under
     Authority Conferred by 28 U.S.C. § 515
 3   New York Bar No. 4795043
     201 Third St. NW, Suite 900
 4   Albuquerque, NM 87102
     Telephone: 505-224-1411
 5   Email: Paul.Mysliwiec@usdoj.gov
     Attorney for Plaintiff
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                  FOR THE DISTRICT OF ARIZONA
 8
     United States of America,
 9                                                           Case No: 2:20-CR-0664-DJH______
10                           Plaintiff                     UNITED STATES’ OPPOSED MOTION
                                                               FOR PROTECTIVE ORDER
11           v.

12   Samuel Marian Mattia,

13                           Defendant.

14
            The United States respectfully moves this Court, pursuant to Rule 16(d)(1) of the Federal
15
     Rules of Criminal Procedure and 18 U.S.C. § 3771(a), to enter a protective order governing certain
16
17   confidential discovery produced by the United States in the above matter. In support of this

18   motion, the United States sets forth the following:
19          1.      The United States intends to disclose discovery in this case that will include,
20
     among other things, numerous documents, photographs, and digital evidence that contains
21
     personally identifiable information as well as information pertaining to individuals other than the
22
23   defendant. The referenced information is included on police reports, audio, and other

24   documents. Additionally, as the Court can see from the criminal complaint in this matter, Doc.
25   1, the charged events include disseminating pornographic recordings of the female victim that
26
     she never consented to being filmed in the first instance.
27
28
       Case 2:20-cr-00664-DJH Document 26 Filed 10/21/20 Page 2 of 4




             2.      The United States is concerned that dissemination of this type of information has
 1
 2   significant privacy implications, and potentially safety implications, for the individuals whose

 3   personal information and/or likeness is contained in these materials. Because of the significant
 4
     volume of the documents relevant to these concerns, merely redacting the discovery materials
 5
     cannot sufficiently mitigate this risk without a) taking significant time, and b) significantly
 6
     limiting the defendant and defense counsel’s ability to observe all the evidence fully. Entering a
 7
 8   protective order will expedite the disclosure of discovery to defendant and safeguard the victims

 9   in this case.
10
             3.      Rule 16(d)(1) of the Federal Rules of Criminal Procedure, titled “Protective and
11
     Modifying Orders,” states that “the court may, for good cause, deny, restrict, or defer discovery
12
     or inspection, or grant other appropriate relief.”
13
14           4.      Counsel for Defendant, Gerald Williams, Esq., has been contacted about this

15   motion and opposes it.
16
             5.      Accordingly, the United States submits that there is good cause for the Court to
17
     enter a protective order with the following terms:
18
                     a. Material marked as “Confidential” by the United States in this case, received
19
20                      by the defendant (through his attorney) from the United States shall not be

21                      shown or otherwise provided or disclosed to individuals other than:
22
                                 i. Defendant;
23
                                ii. Defendant=s attorney of record;
24
                               iii. employees of such attorney to whom it is reasonably necessary that
25
26                                  the material be shown for the purposes of motions, hearings, trial,

27                                  or appeal in this matter;
28
                                                     -2-
     Case 2:20-cr-00664-DJH Document 26 Filed 10/21/20 Page 3 of 4




                       iv. witnesses and their counsel to whom it is reasonably necessary that
 1
 2                          the material be shown for the purposes of motions, hearings, or

 3                          trial (including post-conviction proceedings); and
 4
                        v. experts, investigators, or consultants who are assisting in the
 5
                            motions, hearings, trial, or appeal in this matter.
 6
              b.    Defense counsel may leave materials in the possession of their clients and
 7
 8                  third parties only if such materials do not include personally identifiable

 9                  information about victims and witnesses, including but not limited to
10
                    names, birth dates, social security numbers, addresses, photographs, and
11
                    audio and video recordings. Individuals to whom discovery material is
12
                    shown or otherwise provided must be provided with a copy of this
13
14                  protective order, and agree to be bound by its terms prior to being shown or

15                  otherwise provided with any material.
16
              c.    Nothing in this protective order limits a defendant or the United States from
17
                    disclosing material in this or related judicial proceedings, including in
18
                    motions, at hearings, at trial, or in an appeal. This protective order requires,
19
20                  however, that the party redact any personal identifying information, any

21                  financial information, and other private information in accordance with Fed.
22
                    R. Crim. P. 49.1.
23
              d.    If the defendant disagrees with the designation of any material as
24
                    Confidential, or wishes to use any Confidential material in a way not
25
26                  authorized by the original protective order, he may seek review from the

27                  Court, and potential modification of the protective order.
28
                                             -3-
       Case 2:20-cr-00664-DJH Document 26 Filed 10/21/20 Page 4 of 4




                   e.      Within sixty days after the conclusion of this case, including the conclusion
 1
 2                         of any direct appeal or the expiration of the time limit within which to file

 3                         such an appeal, as well as any collateral review, defense counsel shall return
 4
                           to the United States or notify the United States that it has destroyed the
 5
                           material that counsel received from the United States during this matter.
 6
            For the foregoing reasons, the United States respectfully requests that the Court enter a
 7
 8   protective order as described. The filing of this motion in CM/ECF caused a copy to be served on

 9   Gerald Williams, Esq., counsel for Defendant.
10
11                                                         Respectfully submitted,

12                                                         Electronically filed October 21, 2020
                                                           PAUL J. MYSLIWIEC
13                                                         Special Attorney to the Attorney General
14                                                         Acting Under Authority Conferred by
                                                           28 U.S.C. § 515
15                                                         P.O. Box 607
                                                           Albuquerque, New Mexico 87103
16                                                         (505) 346-7274
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -4-
